** Summary **
SCHOOL DISTRICT ANNEXATION PROCEDURES Pursuant to 70 O.S. 7-101 [70-7-101] (1971) as amended, an annexation election will be comprised of voters from an entire school district unless a majority of the members of the Board of Education concur with the petitioners or pass a resolution calling the annexation election itself. The petition for annexation requires a majority of school district electors of only the area affected which is defined as the territory proposed to be annexed.  The Attorney General has considered your opinion request wherein you ask the following questions: "1. In an annexation election as provided in 70 O.S. 7-101 [70-7-101] (1971), upon petition filed by a portion of an independent school district, would it be required that all school district electors of the independent district vote on the question, or just these electors in the portion affected? "2. Does a petition for annexation require a majority of school district electors of the total school district or a majority of school district electors of the area to be annexed?" Title 70 O.S. 7-101 [70-7-101] (1971), as amended, provides in part as follows: "A. The territory comprising all or part of a school district may be annexed to an adjacent school district, or to a school district in the same transportation area authorized to furnish transportation, or to two or more such districts, when approved at an annexation election called by the county superintendent of schools but an annexation election may not be held between independent districts unless the boards of education of the annexed districts concur therein, "1. in pursuance of a petition for annexation signed by a majority of the school district electors in the territory proposed to be annexed, hereinafter referred to as the area affected, as provided in this section, or "2. in pursuance of a resolution adopted by the board of education of the district in which the area affected is situated. Such election shall be held within fifteen (15) days after the county superintendent of schools receives such petition, at some public place in the school district in which the area affected is situated, between the hours of 7 a.m. and 7 p.m., and notice thereof shall be given by the county superintendent of schools in the same manner as notice of special elections of the school district electors of school districts is given, provided, that the county superintendent of schools shall not be required to call an election for the purpose of annexing a part of a school district more than once during any twelve-month period. Such elections shall be conducted by the county election board.  "B. The annexation shall be approved by the majority of the school district electors voting at such election "1. of an entire school district, or "2. if a majority of the members of a board of education of a school district losing the territory concur with the petitioners, or resolution, only the legal voters of the area so affected shall be eligible to vote at such election. . . ." (Emphasis added) Pursuant to the foregoing, there are two methods by which an annexation election may be called: (1) Pursuant to a petition signed by a majority of the school district electors in the territory proposed to be annexed; or, (2) pursuant to a resolution adopted by the Board of Education of the district in which the area affected is situated.  The "area affected" is defined by Section 7-101 as "the territory proposed to be annexed;" and although the petitioners are limited to said area affected, the election itself must be one covering the entire school district unless, the majority of the members of the Board losing the affected area either concur with the petitioners' petition or pass a resolution calling for an annexation election. Further, the annexation election itself must be approved by a majority of the school district electors voting at the election, or otherwise, it fails.  Therefore, it is the opinion of the Attorney General that your questions be answered as follows: (1) Pursuant to 70 O.S. 7-101 [70-7-101] (1971) as amended, an annexation election will be comprised of voters from an entire school district unless a majority of the members of the Board of Education concur with the petitioners or pass a resolution calling the annexation election itself; (2) the petition for annexation requires a majority of school district electors of only the area affected which is defined as the territory proposed to be annexed.  (Larry L. French)